                                          Case 5:19-cv-01692-EJD Document 112 Filed 05/26/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                        UNILOC USA, INC., et al.,
                                   8                                                          Case No. 5:19-cv-01692-EJD
                                                        Plaintiffs,
                                   9                                                          ORDER GRANTING MOTION TO
                                                 v.                                           SUBSTITUTE PARTY
                                  10
                                        APPLE INC,                                            Re: Dkt. No. 98
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is the motion of Plaintiffs Uniloc USA, Inc. (“Uniloc USA”) and Uniloc

                                  14   Luxembourg S.A. (“Uniloc Luxembourg” and together with Uniloc USA, “Plaintiffs”) to

                                  15   substitute Uniloc 2017 LLC (“Uniloc 2017”), the new owner of the patent-in-suit, as the plaintiff

                                  16   pursuant to Rule 25(c) of the Federal Rules of Civil Procedure. Dkt. No. 98 (the “Motion”). The

                                  17   Court took the matter under submission for decision without oral argument pursuant to Civil Local

                                  18   Rule 7-1(b). Having considered the arguments of the parties and all papers and evidence

                                  19   submitted, the Court GRANTS Plaintiffs’ Motion.

                                  20     I.    Background

                                  21           Plaintiffs filed this lawsuit in the Western District of Texas on February 22, 2018, alleging

                                  22   patent infringement. See Complaint, Dkt. No. 1. When the Complaint was filed, Uniloc

                                  23   Luxembourg was the owner of the patents-in-suit. Id. at ¶ 7. Plaintiff asserts that in an

                                  24   assignment that became effective as of May 2018, Uniloc Luxembourg assigned all its rights,

                                  25   interest, and title in the patent-in-suit, including the right to all causes of action, to Uniloc 2017.

                                  26   See Declaration of James J. Foster, Dkt. No. 98-1 ¶ 2. On April 2, 2019, the case was transferred

                                  27   to this Court. Dkt. No. 54.

                                  28   Case No.: 5:19-cv-01692-EJD
                                       ORDER GRANTING MOTION TO SUBSTITUTE PARTY
                                                                        1
                                             Case 5:19-cv-01692-EJD Document 112 Filed 05/26/20 Page 2 of 5




                                   1             On January 6, 2020, Plaintiffs informed this Court of their intent to file a motion to add

                                   2   Uniloc 2017 as a party to this action. Joint Case Management Statement and Discovery Plan, Dkt.

                                   3   No. 78. Approximately three months later, on April 1, 2020, Plaintiffs filed the present motion to

                                   4   substitute Uniloc 2017 as plaintiff.

                                   5             Defendant opposes the motion. Dkt. No. 101 (“Opposition”). Before the Motion was

                                   6   filed, Defendant propounded discovery on Plaintiffs, Plaintiffs responded to those requests, and

                                   7   Defendant submitted discovery disputes to the Court relating to those responses. Id. Defendant

                                   8   argues that permitting Plaintiffs to substitute Uniloc 2017 at this stage in the proceedings will

                                   9   cause delay and prejudice to Defendant by forcing it to re-serve discovery on Uniloc 2017. Id.

                                  10       II.   Legal Standard

                                  11             Federal Rule of Civil Procedure 25(c) governs the joinder of a party in an action where

                                  12   there is a transfer of interest:1
Northern District of California
 United States District Court




                                  13                (c) Transfer of Interest. If an interest is transferred, the action may be

                                  14                continued by or against the original party unless the court, on motion,

                                  15                orders the transferee to be substituted in the action or joined with the

                                  16                original party.

                                  17             The purpose of the rule is to maintain existing relationships in the litigation after a transfer

                                  18   of interest. “Rule 25(c) is not designed to create new relationships among parties to a suit but is

                                  19   designed to allow the action to continue unabated when an interest in the lawsuit changes

                                  20   hands.” In re Bernal, 207 F.3d 595, 598 (9th Cir. 2000) (quoting In re Covington Grain Co., Inc.,

                                  21

                                  22   1
                                                 Defendant argues that plaintiff must meet the “good cause” standard of Rule 16 of the
                                  23
                                       Federal Rules of Civil Procedure, as the time to amend the pleadings under the Patent Scheduling
                                  24
                                       Order has expired. Given the transfer of interest of the patent-in-suit, the Court finds that the
                                  25
                                       Motion was properly brought under Rule 25(c). The Court further finds that it has discretion to
                                  26
                                       substitute or join parties under Rule 25(c), regardless of whether a party has met the Rule 15 or
                                  27
                                       Rule 16 requirements for amendment. In re Bernal, 207 F.3d 595, 598 (9th Cir. 2000).
                                  28   Case No.: 5:19-cv-01692-EJD
                                       ORDER GRANTING MOTION TO SUBSTITUTE PARTY
                                                                                     2
                                          Case 5:19-cv-01692-EJD Document 112 Filed 05/26/20 Page 3 of 5




                                   1   638 F.2d 1362, 1364 (5th Cir. 1981)).

                                   2          “When presented with a Rule 25(c) motion, district courts may, in their discretion: (1)

                                   3   permit the predecessor to continue alone; (2) substitute the successor-in-interest for the

                                   4   predecessor; or (3) join the successor-in-interest with the predecessor.” Zest IP Holdings, LLC v.

                                   5   Implant Direct Mfg. LLC, No. 10-cv-541-GPC(WVG), 2014 WL 11878454, at *3 (S.D. Cal. July

                                   6   30, 2014) (citing Hilbrands v. Far East Trading Co., Inc., 509 F.2d 1321, 1323 (9th Cir.

                                   7   1975)); see also Sun-Maid Raisin Grow. of Cal. v. California Pack. Corp., 273 F.2d 282, 284 (9th

                                   8   Cir. 1959) (“Substitution or joinder is not mandatory where a transfer of interest has occurred.”).

                                   9   As the Ninth Circuit has noted:

                                  10              The most significant feature of Rule 25(c) is that it does not require that

                                  11              anything be done after an interest has been transferred. The action may be

                                  12              continued by or against the original party, and the judgment will be binding
Northern District of California
 United States District Court




                                  13              on his successor in interest even though he is not named. An order of

                                  14              joinder is merely a discretionary determination by the trial court that the

                                  15              transferee’s presence would facilitate the conduct of the litigation.

                                  16   In re Bernal, 207 F.3d at 598 (quoting 7C Charles Alan Wright, Arthur R. Miller & Mary Kay

                                  17   Kane, Federal Practice and Procedure § 1958 (2d Ed. 1986)).

                                  18          “Under Rule 25(c), ‘[t]he transferee is not joined because its substantive rights are in

                                  19   question; rather, the transferee is brought into court solely because it has come to own the property

                                  20   in issue.’” Uniloc USA Inc. v. LG Elecs. U.S.A. Inc., No. 18-CV-06737-JST, 2019 WL 690290, at

                                  21   *1 (N.D. Cal. Feb. 19, 2019) (citing Minn. Min. & Mfg. Co. v. Eco Chem, Inc., 757 F.2d 1256,

                                  22   1263 (Fed. Cir. 1985)). Accordingly, “[t]he merits of the case, and the disposition of the property,

                                  23   are still determined vis-a-vis the originally named parties.” Id. Thus, Rule 25(c) rule “leaves the

                                  24   substitution decision to [the trial] court's sound discretion.” In re Bernal, 207 F.3d at 598.

                                  25   III.   Discussion

                                  26          Plaintiffs argue that substitution pursuant to Rule 25(c) is appropriate here because Uniloc

                                  27   USA and Uniloc Luxembourg no longer have an interest in the patent-in-suit or in this litigation.

                                  28   Case No.: 5:19-cv-01692-EJD
                                       ORDER GRANTING MOTION TO SUBSTITUTE PARTY
                                                                        3
                                          Case 5:19-cv-01692-EJD Document 112 Filed 05/26/20 Page 4 of 5




                                   1   See Dkt. No. 102, Reply, p. 1. Defendant points out that Plaintiffs waited nearly two years after

                                   2   they transferred their interests in the patent to Uniloc 2017 to file the Motion and argues that this

                                   3   unreasonable delay prejudices Defendant. Opposition, p. 1. Defendant argues that because it has

                                   4   already served discovery on Plaintiffs, it would face delays and additional fees if it were required

                                   5   to re-serve the discovery on Uniloc 2017.

                                   6          In support of this argument, Defendant points to multiple other cases in this district

                                   7   brought by Uniloc entities against Defendant in which the substitution or joinder of Uniloc 2017

                                   8   has allegedly resulted in prejudice to Defendant. For example, in Uniloc 2017, LLC v. Apple Inc.,

                                   9   Case No. 3:19-cv-01697-VC, currently pending in this district before Judge Chhabria, after

                                  10   Defendant stipulated to the joinder of Uniloc 2017, Uniloc 2017 refused to adopt the discovery

                                  11   objections and responses of Uniloc USA and Uniloc Luxembourg. Defendant was therefore

                                  12   required to re-serve identical discovery requests on Uniloc 2017 as it had on the other Uniloc
Northern District of California
 United States District Court




                                  13   entities, and it received identical objections from Uniloc 2017 thirty days later. See Corbett Decl.

                                  14   Exs. 6-9, Dkt. Nos. 101-7 to 101-10.

                                  15          In yet another case currently pending before Judge Alsup, the Plaintiffs filed a materially

                                  16   identical motion for substitution. See Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00360-

                                  17   WHA, Dkt. No. 119. In that case, Judge Alsup exercised his discretion to join Uniloc 2017 but

                                  18   keep Uniloc Luxembourg and Uniloc USA as part of the litigation, citing concerns about

                                  19   discovery and Plaintiffs’ potential strategic behavior:

                                  20              “The Court suspects that Uniloc’s manipulations in allocating rights to the

                                  21              patents-in-suit to various Uniloc (possibly) shell entities is perhaps designed

                                  22              to insulate Uniloc Luxembourg from any award of sanctions in the event

                                  23              Uniloc loses this litigation (or some substantial part thereof). Therefore,

                                  24              Uniloc Luxembourg shall remain in the above-captioned actions for the

                                  25              purpose for any sanction award if and when such a sanction award would be

                                  26              warranted and for purposes of facilitating any reasonable discovery against

                                  27              Uniloc Luxembourg.”

                                  28   Case No.: 5:19-cv-01692-EJD
                                       ORDER GRANTING MOTION TO SUBSTITUTE PARTY
                                                                        4
                                          Case 5:19-cv-01692-EJD Document 112 Filed 05/26/20 Page 5 of 5




                                   1   Id. at 164-2.

                                   2           Given the delay in filing this motion and Plaintiffs’ discovery-related behavior in other

                                   3   actions in this district, the Court shares Defendant’s concerns about possible delays. However, the

                                   4   Court finds that the possible prejudice to Defendant resulting from any such delays is minimal,

                                   5   and that allowing Uniloc 2017 to participate in the proceedings will ultimately facilitate the

                                   6   litigation. In re Bernal, 207 F.3d at 598.

                                   7           Consistent with other courts in this district and in order to minimize any prejudice to

                                   8   Defendant, the Court exercises its discretion to join Uniloc 2017, rather than substitute it for the

                                   9   existing Plaintiffs. Uniloc USA Inc. v. LG Elecs. U.S.A. Inc., No. 18-CV-06737-JST, 2019 WL

                                  10   690290, at *2 (N.D. Cal. Feb. 19, 2019) (“In similar circumstances, other courts have exercised

                                  11   their discretion to join the transferee, rather than substituting that entity, until the ownership of the

                                  12   patent could be resolved.”); Hilbrands v. Far East Trading Co., Inc., 509 F.2d 1321, 1323 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1975).

                                  14   IV.     Conclusion

                                  15           The Court GRANTS Plaintiffs’ Motion and orders Uniloc 2017 JOINED as a plaintiff in

                                  16   this action. Uniloc USA and Uniloc Luxembourg shall remain in the case.

                                  17           IT IS SO ORDERED.

                                  18   Dated: May 26, 2020

                                  19                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  20                                                      United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-01692-EJD
                                       ORDER GRANTING MOTION TO SUBSTITUTE PARTY
                                                                        5
